ORDER

PER CURIAM.
Michael J. Savage (Appellant) appeals from the motion court’s judgment denying *147his Rule 24.0351 motion for postconviction relief. We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court did not err in denying Appellant’s motion without an evi-dentiary hearing. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. Mo. R.Crim.P. 2004.